Citation Nr: 0722176	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-28 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased initial rating for Type II 
diabetes mellitus, currently rated as 20 percent disabling.

2.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, also claimed as 
secondary to service-connected Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION
The veteran served on active duty from May 1969 to February 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which granted service connection for Type II 
diabetes mellitus with an initial rating of 20 percent and 
denied service connection for peripheral neuropathy of the 
lower extremities.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

First, a review of the claims file shows that additional 
medical records should be obtained.  Specifically, the 
veteran's most recent VA treatment record dated April 2004 
suggests that the veteran would receive subsequent care in 
June.  However, there are no subsequent VA medical records in 
the claims file.  In addition, an April 2003 VA medical 
record and June 2003 statement in support of claim note that 
veteran received treatment of his diabetes mellitus from 
family practitioner Dr. Sarkhoche who diagnosed diabetes 
mellitus in October 2002.  However, there are no private 
medical records in the claims file.  Therefore, recent VA 
medical records and private treatment records from Dr. 
Sarkhoche should be obtained.

Second, in the June 2007 informal hearing brief the veteran 
alleges that his Type II diabetes mellitus has increased in 
severity.  When available evidence is too old for an adequate 
evaluation of the veteran's current condition, VA's duty to 
assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993).  Accordingly, the Board 
finds that an examination is needed to determine whether any 
increase in severity warrants an increased rating.

Finally, the Board similarly finds that a remand is necessary 
for an examination and etiological opinion with respect to 
the veteran's claim for service connection for peripheral 
neuropathy of the lower extremities.  In the June 2007 
informal hearing brief the veteran alleges that he currently 
has peripheral neuropathy of the lower extremities and that 
it was incurred in or aggravated by service, or manifested 
secondary to his service-connected diabetes mellitus.  The 
service medical records are void of findings, complaints, 
symptoms, or diagnoses of peripheral neuropathy.  A February 
2003 VA medical record show a diagnosis of peripheral edema 
and an April 2004 VA medical record notes "both legs 
swelling for years."  In the August 2003 notice of 
disagreement, the veteran complained of numbness and tingling 
in his legs.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006).  See 
also Robinette v. Brown, 8 Vet. App. 76 (1995).  Because it 
is unclear to the Board in this case whether the veteran's 
complaints are related to peripheral neuropathy secondary to 
his service-connected diabetes mellitus, the Board finds that 
a remand for an examination and etiological opinion is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records of VA 
medical treatment for diabetes or the 
lower extremities after April 2004.

2.  After obtaining the necessary 
authorizations, obtain the veteran's VA 
medical records since April 2004 and 
private treatment records from Dr. 
Sarkhoche.

3.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected Type II diabetes mellitus.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and the 
examination report must reflect that the 
claims folder was reviewed.

4.  Schedule the veteran for a VA 
examination to ascertain the nature and 
etiology of his complaints of swelling, 
numbness, and tingling in the lower 
extremities.  The claims folder and a copy 
of this remand should be made available to 
and be reviewed by the examiner in 
conjunction with this examination.  The 
review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
opinions:

a)  Provide a diagnosis of all 
disabilities of the lower extremities, 
to specifically include stating whether 
a diagnosis of peripheral neuropathy is 
warranted.

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's complaints of swelling, 
numbness, and tingling in the lower 
extremities are causally or 
etiologically related to his period of 
active service?

c)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's complaints of swelling, 
numbness, and tingling in the lower 
extremities are due to or aggravated by 
his service-connected diabetes 
mellitus?

2.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, the case should 
be returned to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  
The law requires that claims remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

